                  Case 5:93-mj-00105-PSG Document 3 Filed 05/21/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE L. HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY D. NEDROW (CABN 161299)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5045
 7        FAX: (408) 535-5066
          Email: jeff.nedrow@usdoj.gov
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO.: CR 5:93-MJ-00105-PSG
14        Plaintiff,                                 )
                                                     ) NOTICE OF DISMISSAL
15      v.                                           )
                                                     )
16   JOSE GUADALUPE AMEXCUA,                         )
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )
                                                     )
19                                                   )

20
             With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
21
     States Attorney for the Northern District of California dismisses the above complaint against Jose
22
     Guadalupe Amexcua without prejudice, and moves that the Court quash the arrest warrant issued in
23
     connection with the complaint in this case against Jose Guadalupe Amexcua.
24
             //
25
             //
26
             //
27
             //
28

                                                         1
               Case 5:93-mj-00105-PSG Document 3 Filed 05/21/21 Page 2 of 2




 1 DATED:           May 21, 2021                                  Respectfully submitted,

 2                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
 3

 4                                                                       /s/
                                                                  JEFFREY D. NEDROW
 5                                                                Assistant United States Attorney

 6
              Leave is granted to the government to dismiss the complaint against Jose Guadalupe Amexcua.
 7
     It is further ordered that the arrest warrant issued in connection with the complaint is quashed.
 8

 9   IT IS SO ORDERED.
     Date: May 25, 2021                                           ____________________________________
10                                                                HON. KANDIS A. WESTMORE
                                                                  United States Magistrate Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                          2
